


Exhibit 10.9.5

 

FIFTH AMENDMENT TO THE
JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k) and Employee Stock Ownership Plan, as amended and restated
effective January 1, 2014 (the “Plan”), is hereby amended as follows, effective
as of September 1, 2016, unless otherwise expressly provided below:

 

1.                                     The last sentence of the first paragraph
under “Background” is hereby deleted.

 

2.                                     Section 1.1(h) of the Plan is hereby
amended by replacing it in its entirety to read as follows:

 

(h)                                 “Rollover Account” means the account created
to hold amounts attributable to Rollover Contributions; provided that any
portion of a Participant’s Rollover Contributions that is attributable to
after-tax contributions or Roth contributions under Code Section 402A shall be
accounted for separately from each other and all other contributions accepted as
rollovers.

 

3.                                     Section 1.1 of the Plan is hereby amended
to add a new subsection (l) to read as follows:

 

(l)                                     “After-Tax Account” means the account
created to hold amounts attributable to After-Tax Contributions.

 

4.                                     Effective July 22, 2016, Section 1.1 of
the Plan is hereby amended to add a new subsection (n) to read as follows:

 

(n)                             “Stock Dividend Account” means the account
created to hold Dividend Contributions reinvested in Company Stock.

 

5.                                     Section 1.8 of the Plan is hereby
clarified by deleting the first paragraph and replacing it in its entirety to
read as follows:

 

1.8                              “Compensation” means (i) Basic Compensation for
purposes of the regular Payroll Withholding Agreement election in
Section 3.1(a)(2)(i) (including an election with respect to Catch-Up
Contributions); (ii) Supplemental Compensation for purposes of the bonus Payroll
Withholding Agreement election in Section 3.1(a)(2)(ii); (iii) Basic
Compensation and Supplemental Compensation for purposes of the passive Payroll
Withholding Agreement in Section 3.1(b)(1), (iv) Basic Compensation for purposes
of the Payroll Withholding Agreement election in Section 3.1A;  (v) Basic
Compensation and Supplemental Compensation for purposes of Matching
Contributions; and (vi) amounts paid to an Eligible Employee by a Participating
Employer as “Wages” (defined below) for purposes of other Contributions made
under Article IV.

 

--------------------------------------------------------------------------------


 

6.                                     Section 1.9(j) of the Plan is hereby
amended by replacing it in its entirety to read as follows:

 

(j)                                     “Rollover Contribution” means an amount
contributed to the Plan by a Participant in accordance with Section 3.6. 
Rollover Contributions may include pre-tax employee elective deferrals,
after-tax contributions, designated Roth account contributions and employer
contributions and the earnings attributable to those contributions.

 

7.                                     Section 1.9 of the Plan is hereby amended
to add a new subsection (m) to read as follows:

 

(m)                             “After-Tax Contribution” means an amount
contributed to the Plan by a Participant in conjunction with his or her Payroll
Withholding Agreement and pursuant to Section 3.1A.  After-Tax Contributions are
includible in the Participant’s gross income at the time contributed.

 

8.                                     Effective July 22, 2016, Section 1.9 of
the Plan is hereby amended to add a new subsection (n) to read as follows:

 

(n)                                 “Dividend Contribution” means the dividends
contributed to the Plan by the Employer and attributable to the Company Stock
held in such Participants’ ESOP Stock Bonus Account.

 

9.                                     Section 1.14 of the Plan is hereby
amended by replacing it in its entirety to read as follows:

 

1.14                       “Excess Aggregate Contributions” means, with respect
to any Plan Year, the excess of the aggregate amount of the After-Tax
Contributions made pursuant to Section 3.1A and the Matching Contributions made
pursuant to Section 4.1(a) and any qualified non-elective contributions or
elective deferrals taken into account pursuant to Section 13.3(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of
Section 13.3(a) (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Participants in order of the actual contribution
ratios beginning with the highest of such ratios). Such determination shall be
made after first taking into account corrections of any Excess Deferred
Compensation pursuant to Section 3.3 and taking into account any adjustments of
any Excess Contributions pursuant to Section 13.2.

 

10.                              Section 1.34 of the Plan is hereby amended by
replacing it in its entirety to read as follows:

 

1.34                       “Other Elective Deferrals” means amounts, other than
a Participant’s Elective Contributions, as follows: (i) any employer
contribution under a qualified cash or deferred arrangement (as defined in Code
Section 401(k)) to the extent not includible in gross income for the taxable
year under Code Section 402(e)(3) (determined without regard to Code
Section 402(g)), (ii) any employer contribution to the extent not includible in
gross income for the taxable year under Code Section 402(h)(1)(B) (determined
without regard to

 

2

--------------------------------------------------------------------------------


 

Code Section 402(g)), (iii) any employer contribution to purchase an annuity
contract under Code Section 403(b) under a salary reduction agreement (within
the meaning of Code Section 3121(a)(5)(D)) and (iv) any elective employer
contribution under Code Section 408(p)(2)(A)(i).  An Other Elective Deferral
shall not include any amount contributed to a plan in compliance with Code
Section 414(v) or as an after-tax contribution under a qualified cash or
deferred arrangement that is not intended to be a deferral under Code
Section 402A.

 

11.                              Effective July 22, 2016, Section 1.38 of the
Plan is hereby is hereby amended by replacing it in its entirety to read as
follows:

 

1.38                       “Plan,” “Plan and Trust” and “Trust” mean the Janus
401(k) and Employee Stock Ownership Plan (formerly known as the Janus 401(k),
Profit Sharing and Employee Stock Ownership Plan). The Plan identification
number is 003. Pursuant to Code Section 401(a)(27), the Plan is designated a
profit sharing plan and pursuant to Code Section 401(a)(23) and Code
Section 4975(e)(7) is designated a stock bonus plan that is an employee stock
ownership plan. Furthermore, the Plan includes provisions within the meaning of
Code Sections 401(k) and 401(m).

 

12.                              A new Section 3.1A is added to the Plan to read
as follows:

 

3.1A                     After-Tax Contributions.  Each Participant may elect to
have an amount deducted from his or her Compensation which would have been
received in the Plan Year but for the deduction election, and contributed to the
Plan by entering into a Payroll Withholding Agreement to make After-Tax
Contributions; provided, that, such Participant’s elected After-Tax Contribution
may not exceed 25% of Compensation which would have been received in the Plan
Year, but for the contribution election and such election together with his or
her Elective Contribution, if any, for a Plan Year may not exceed 75% of
Compensation which would have been received in the Plan Year, but for the
contribution election(s). When making a deduction election, the Participant must
irrevocably designate the contribution as an After-Tax Contribution in the
Payroll Withholding Agreement. In the event a Participant fails to designate the
contribution as an After-Tax Contribution, the contribution will be deemed to be
a Pre-Tax Elective Deferral Contribution.

 

13.                              Section 3.2 of the Plan is hereby amended by
replacing it in its entirety to read as follows:

 

3.2                              Changing, Revoking or Resuming a Contribution
Election.

 

(a)                                 A Participant may prospectively change his
or her Pre-Tax Elective Deferral Contribution, Roth Elective Deferral
Contribution and/or After-Tax Contribution election by entering into a new
Payroll Withholding Agreement at any time in such manner and with the advance
notice prescribed by the Administrator, provided that any such notice
requirement shall not operate to deny the Participant an opportunity to make (or
change) a cash or deferred election at least annually within the meaning of
Regulation 1.401(k)-1(e)(2)(ii).  The election change shall be effective as soon
as administratively feasible

 

3

--------------------------------------------------------------------------------


 

thereafter.  A Participant’s election made as a percentage of Compensation shall
automatically apply to Compensation increases or decreases.

 

(b)                                A Participant may prospectively revoke his or
her Pre-Tax Elective Deferral Contribution, Roth Elective Deferral Contribution
and/or After-Tax Contribution election at any time in such manner and with the
advance notice prescribed by the Administrator. The revocation shall be
effective as soon as administratively feasible thereafter.

 

(c)                                 A Participant who is an Eligible Employee
may prospectively resume his or her Pre-Tax Elective Deferral Contribution, Roth
Elective Deferral Contribution and/or After-Tax Contribution by making a new
election on a Payroll Withholding Agreement at any time in such manner and with
the advance notice prescribed by the Administrator, and such election shall be
effective as soon as administratively feasible thereafter.

 

14.                              Section 3.5 of the Plan is hereby amended by
replacing it in its entirety to read as follows:

 

3.5                              Contributions to the Trustee.  Pre-Tax Elective
Deferral Contributions, Roth Elective Deferral Contributions and/or After-Tax
Contributions shall be paid to the Trustee in cash and posted to each
Participant’s Accounts as soon as such amounts can reasonably be separated from
the Participating Employer’s general assets and balanced against the specific
amount made on behalf of each Participant.  However, it is the intention of the
Employer that in all events such amounts shall be paid to the Trustee no more
than 15 business days following the end of the month that includes the date
amounts are deducted from a Participant’s Compensation (or as that maximum
period may be otherwise extended by ERISA).

 

15.                              The last sentence of Section 3.6(a) of the Plan
is hereby amended by replacing it in its entirety to read as follows:

 

Furthermore, any amounts that are accepted as rollovers in this Plan that are
attributable to after-tax contributions or Roth contributions under Code
Section 402A shall be accounted for separately from each other and all other
contributions accepted as rollovers.

 

16.                              Section 5.1 of the Plan is hereby clarified by
replacing it in its entirety to read as follows:

 

5.1                              Accounts.  The Administrator shall establish
and maintain an individual set of Accounts in the name of each Participant and
shall record transactions both by type of Account and Investment Fund.  Account
values shall be maintained in units for the investment funds and in dollars for
the Loan Accounts.  Account values shall be determined as of each Valuation
Date. For purposes of this Article V, Participant shall be interpreted to
include a Terminated Participant or a Retired Participant, to the extent that
any such Terminated Participant or Retired Participant has any vested interest
remaining in any of his or her Accounts.

 

4

--------------------------------------------------------------------------------


 

17.                              Effective July 22, 2016, Section 5.8 of the
Plan is hereby amended by replacing it in its entirety to read as follows:

 

5.8                              Dividends.  All dividends paid with respect to
Company Stock owned by the Trust on a dividend record date prior to September 1,
2016, shall be paid to the Plan and reinvested in Company Stock.  All dividends
paid with respect to Company Stock owned by the Trust on a dividend record date
on or after September 1, 2016, shall be paid in accordance with the following:

 

(a)                                 Dividend Payment Options.

 

(1)                                 Dividends with respect to Company Stock held
in a Participant’s ESOP Stock Bonus Account on the dividend record date will be,
at the election of that Participant:

 

(A) paid in cash to that Participant, or

 

(B) reinvested in Company Stock at the same time as or as soon as practicable
following contribution to the Participant’s Stock Dividend Account.

 

(2)                                 If the Participant elects a cash payment in
accordance with Section 5.8(a)(1)(A), the payment shall be made directly from
the Employer to the Participant and will not ever become part of the Trust Fund.

 

(b)                                Election of Payment Option.

 

(1)                                 A Participant’s election for purposes of
Section 5.8(a) will not be valid unless, in accordance with such rules and
procedures as the Administrator shall prescribe, the Participant is given a
reasonable opportunity to:

 

(A)                               make the election before a dividend is paid or
distributed;

 

(B)                               change a dividend election at least annually;
and

 

(C)                               if there is a change in the Plan terms
governing the manner in which the dividends are paid or distributed to
Participants, make an election under the new Plan terms prior to the date on
which the first dividend subject to the new Plan terms is paid or distributed.

 

(2)                                 Notwithstanding Section 5.8(b)(1), an
election (including a deemed election pursuant to Section 5.8(b)(4)) shall be
irrevocable with respect to a dividend upon the dividend record date for such
dividend.

 

(3)                                 Until a change is made pursuant to
Section 5.8(b)(1)(B) or (C), an election with respect to any dividend shall
continue to apply to

 

5

--------------------------------------------------------------------------------


 

subsequent dividends until a revocation of such election is made by the
Participant and received by the Administrator in accordance with the
Administrator’s rules and procedures.

 

(4)                                 If a Participant fails to make an election
for purposes of Section 5.8(b) in accordance with such rules and procedures as
the Administrator shall prescribe, the Participant will be deemed to have
elected for the dividend to be reinvested in Company Stock in accordance with
Section 5.8(a)(1)(B).

 

(c) Treatment of Dividend Contributions.

 

(1)  In accordance with Code Section 404(k) and the guidance issued thereunder,
Dividend Contributions shall not be considered elective deferrals for purposes
of Code Section 402(g), elective contributions for purposes of Code
Section 401(k), employee contributions for purposes of Code Section 401(m) or
annual additions for purposes of Code Section 415(c).

 

(2) Except with respect to Section 6.2(h) and Section 6.4, amounts in the Stock
Dividend Account shall be subject to the terms of the Plan that are applicable
to amounts in the ESOP Stock Bonus Account.

 

18.                              Section 6.1 of the Plan is hereby amended by
replacing it in its entirety to read as follows:

 

6.1                              Elective Contributions, Catch-Up Contributions,
After-Tax Contributions and Rollover Contributions.  A Participant shall be
fully vested in the Participant’s Elective Contributions, Catch-Up
Contributions, After-Tax Contributions and Rollover Contributions at all times
and no portion of the Participant’s Accounts holding such contribution shall
become a Forfeiture for any reason.

 

19.                              Effective July 22, 2016, Section 6.2 of the
Plan is hereby amended to add a new subsection (h) to read as follows:

 

(h)                                 Dividend Contributions.  A Participant shall
be fully vested in the Dividend Contributions at all times and no portion of the
Participant’s Stock Dividend Account holding such contributions shall become a
Forfeiture for any reason.

 

6

--------------------------------------------------------------------------------


 

20.                              Effective July 22, 2016, Section 8.3(b)(4) of
the Plan is hereby amended by replacing it in its entirety to read as follows:

 

(4)                                 By other distributions (including pursuant
to an election under Section 5.8(a)(1)) or loans from the Plan or any other
qualified retirement plan, or by borrowing from commercial sources on reasonable
commercial terms, to the extent such amounts would not themselves increase the
amount of the need.

 

21.                              Section 8.3(e) of the Plan is hereby amended by
replacing it in its entirety to read as follows:

 

(e)                                 Upon making a hardship withdrawal, a
Participant shall be suspended from making any Elective Contributions and
After-Tax Contributions to the Plan (or any contribution to any other qualified
or nonqualified deferred compensation or stock option or stock purchase plan
maintained by the Employer or an Affiliated Employer) for a period of six months
from the date the hardship withdrawal payment is made.

 

22.                              Article VIII of the Plan is hereby amended to
add a new Section 8.4 to read as follows:

 

8.4                              Distributions from After-Tax Account.  A
Participant who has not severed employment with the Employer and Affiliated
Employers may elect, not more frequently than once per Plan Year, to have the
Administrator direct the Trustee to distribute all or a portion of the amount
then credited to the After-Tax Account maintained on behalf of the Participant.

 

23.                              Section 13.2 of the Plan is hereby amended to
add a new subsection (e) to read as follows:

 

(e)                                 Prior to any distribution described in
Section 13.2(a), amounts that would otherwise be distributed to a Highly
Compensated Participant in accordance with Section 13.2(a) shall be
recharacterized as After-Tax Contributions in accordance with Treasury
Regulation Section 1.401(k)-2(b)(3). Such recharacterization shall be deemed to
occur on the date on which the last Highly Compensated Participant with amounts
to be recharacterized is notified of the recharacterization and shall occur no
later than the fifteenth day of the third month following the end of each Plan
Year to which the recharacterization relates.  The amounts recharacterized as
After-Tax Contributions shall be tested as After-Tax Contributions under
Section 13.3 and shall be treated as After-Tax Contributions for purposes of
Code Section 72 (regarding the tax treatment of distributions), but the
recharacterized amounts shall continue to be treated as Elective Contributions
for all other purposes under the Plan.

 

7

--------------------------------------------------------------------------------


 

24.                              Section 13.3(b) of the Plan is hereby amended
by replacing it in its entirety to read as follows:

 

(b)                                For the purposes of this Section 13.3 and
Section 13.4, “Actual Contribution Percentage” for a Plan Year means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group), the average of the ratios (calculated separately
for each Participant in each group and rounded to the nearest one-hundredth of
one percent) of:

 

(1)                                 the sum of After-Tax Contributions made
pursuant to Section 3.1A  and Matching Contributions made pursuant to
Section 4.1(a) on behalf of each such Participant for such Plan Year; to

 

(2)                                 the Participant’s “414(s) Compensation” for
such Plan Year.

 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 13.3(a), the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group for the preceding Plan Year shall be determined
pursuant to the provisions of the Plan then in effect.

 

25.                              Section 13.3(c) of the Plan is hereby amended
by replacing it in its entirety to read as follows:

 

(c)                                 For purposes of determining the “Actual
Contribution Percentage,” the following contributions shall be considered:
(i) After-Tax Contributions contributed in accordance with Section 3.1A for the
Plan Year, (ii) Elective Contributions recharacterized as After-Tax
Contributions in accordance with Section 13.2(e) and includible in the
Participant’s income during the Plan Year, and (iii) Matching Contributions
contributed to the Plan prior to the end of the succeeding Plan Year. In
addition, the Administrator may elect to take into account, with respect to
Employees eligible to have Matching Contributions made pursuant to
Section 4.1(a) allocated to their accounts, elective deferrals (as defined in
Regulation 1.402(g)-1(b)) and qualified non-elective contributions (as defined
in Code Section 401(m)(4)(C)) contributed to any plan maintained by the
Participating Employer. Such elective deferrals and qualified non-elective
contributions shall be treated as Matching Contributions subject to Regulation
1.401(m)-1(b)(5) which is incorporated herein by reference. However, the Plan
Year must be the same as the plan year of the plan to which the elective
deferrals and the qualified non-elective contributions are made.

 

26.                              Section 13.3(e) of the Plan is hereby amended
by replacing it in its entirety to read as follows:

 

(e)                                 For purposes of Sections 13.3(a) and 13.4, a
Highly Compensated Participant and Non-Highly Compensated Participant shall
include

 

8

--------------------------------------------------------------------------------


 

any Employee eligible to make After-Tax Contributions for the Plan Year or
eligible to have Matching Contributions (whether or not a deferral election was
made or suspended) allocated to the Participant’s account for the Plan Year.

 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment, for the purposes of
Section 13.3(a), a Non-Highly Compensated Participant shall include any such
Employee eligible to make After-Tax Contributions for the Plan Year or to have
Matching Contributions (whether or not a deferral election was made or
suspended) allocated to the Participant’s account for the preceding Plan Year
pursuant to the provisions of the Plan then in effect.

 

27.                              Section 13.4(d) of the Plan is hereby amended
by replacing it in its entirety to read as follows:

 

(d)                                Reserved.

 

28.                              The first paragraph of Section 13.6 of the Plan
is hereby amended by replacing it in its entirety to read as follows:

 

13.6                       QACA Safe Harbor Plan Potential. The provisions of
this Section 13.6 are intended to constitute a “qualified automatic contribution
arrangement” (as defined in Code Section 401(k)(13)(B)) and shall be construed
accordingly for any Plan Year in advance of which the Employer determines that
non-elective employer contributions of at least 3% of compensation shall be
contributed to the Plan.  For such a Plan Year, the Plan therefore is intended
to satisfy the actual deferral percentage and actual contributions percentage
tests with respect to the Elective Contributions and the non-elective employer
contributions made pursuant to this Section 13.6 by virtue of its status as a
Code Section 401(k)(13) “qualified automatic contribution arrangement” (the
“ADP/ACP QACA Safe Harbor Test”) for each Plan Year as to which an appropriate
notice has been given.  For each such year, notwithstanding any contrary
provision of this Plan, the provisions of Section 13.1 through Section 13.4
shall be inapplicable with respect to such Elective Contributions and
non-elective employer contributions. The following additional requirements shall
apply for a Plan Year for which the Plan is intended to satisfy the ADP/ACP QACA
Safe Harbor Test:

 

29.                              Section 14.1(b) of the Plan is hereby amended
by replacing the last paragraph in its entirety to read as follows:

 

If the “annual additions” under the Plan would cause the maximum “annual
additions” to be exceeded for any Participant, and all or a portion of the
“excess amount” is treated as a Catch-Up Contribution or After-Tax Contribution,
then any Matching Contributions which relate to such Catch-Up Contribution or
After-Tax Contribution will be used to reduce the Employer contribution in the
next “limitation year.”

 

9

--------------------------------------------------------------------------------


 

30.                              Section 16.2(c) of the Plan is hereby amended
by replacing it in its entirety to read as follows:

 

(c)                                 Notwithstanding any provision of this Plan
to the contrary, an individual is treated as having been severed from employment
during any period the individual is performing service in the uniformed services
described in Code Section 3401(h)(2)(A) (for purposes of Code
Section 401(k)(2)(B)(i)(I)).  If an individual elects to receive a distribution
by reason of severance from employment, death or disability, the individual may
not make an Elective Contribution or After-Tax Contribution during the 6-month
period beginning on the date of the distribution.

 

31.                              Effective July 22, 2016, Article 16 of the Plan
is hereby amended to add a new Section 16.18 to read as follows:

 

Section 16.18.  Special Provisions Applicable to ESOP.

 

(a)                                     Distribution of Benefits.

 

(1)         In addition to Section 7.2 and notwithstanding the last sentence of
Section 7.2(a) and the entirety of Section 7.3, the Administrator, pursuant to
the election of the Terminated Participant, shall direct the Trustee to commence
distribution of any amount under the ESOP Stock Bonus Account and Stock Dividend
Account to which the Terminated Participant is entitled no later than one year
after the close of the Plan Year in which he or she becomes a Terminated
Participant. An election under this Section 16.18(a) is subject to Section 7.11.

 

(2)         Unless the Terminated Participant elects otherwise, the distribution
of any amount under the ESOP Stock Bonus Account and Stock Dividend Account to
which the Terminated Participant is entitled in accordance with a Terminated
Participant’s election in Section 16.18(a)(1) shall be in substantially equal
periodic payments that occur at least annually for a period of no more than five
years; provided, that if the amount to which the Terminated Participant is
entitled under the Plan exceeds $1,035,000, “five years” will be replace by five
years plus one additional year (but not more than five additional years) for
each $205,000 or fraction thereof by which the amount to which the Terminated
Participant is entitled exceeds $1,035,000. These dollar amounts are adjusted
annually in accordance with the method provided in Code Section 415(d) pursuant
to Regulations.

 

10

--------------------------------------------------------------------------------


 

32.                              Except as expressly provided herein, the Plan
shall remain in full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 21st day of July 2016.

 

 

Janus Capital Group Inc.

 

 

 

 

 

/s/ Karlene Lacy

 

Karlene Lacy

 

Senior Vice President

 

Taxation & Compensation Accounting

 

 

ATTEST:

 

 

 

/s/ Sue Armstrong

 

 

Sue Armstrong

 

Director

 

LTI and Retirement Plans

 

 

11

--------------------------------------------------------------------------------

 
